                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ALPHONCY DANGERFIELD,

                               Plaintiff,
        v.                                                                  ORDER

 JOLINDA WATERMAN, SONYA ANDERSON,                                       17-cv-230-jdp
 and CYNTHIA GRIFFIN,

                               Defendants.


       Plaintiff Alphoncy Dangerfield alleges that when he was housed at Wisconsin Secure

Program Facility, prison officials failed to properly treat his diabetes and hyperglycemia. I

previously stayed the case to recruit pro bono counsel to represent Dangerfield. Dkt. 78.

       The court has now located counsel. Attorneys Caitlin Madden and Vanessa Kuettel of

the law firm Hawks Quindel, S.C. have agreed to represent Dangerfield, with the understanding

that they will serve with no guarantee of compensation for their services. It is the court’s

intention that the scope of representation extends to proceedings in this court only.

“Proceedings in this court” include all matters leading up to a final judgment on the merits, the

filing of a notice of appeal, if appropriate, and ensuring that all steps are taken to transfer the

record to the Court of Appeals for the Seventh Circuit.

       Dangerfield should understand that because he is now represented in this case, he may

not communicate directly with the court from this point forward. He must work directly with

his lawyers and must permit them to exercise their professional judgment to determine which

matters are appropriate to bring to the court’s attention and in what form. Dangerfield does

not have the right to require counsel to raise frivolous arguments or to follow every directive

that he makes. He should be prepared to accept the strategic decisions made by his lawyers
even if he disagrees with some of them. If Dangerfield decides at some point not to work with

these lawyers, he is free to end the representation, but he should be aware that it is unlikely

that the court will recruit another lawyer to represent him.



                                           ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

       Entered March 9, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
